



Exhibit 10.2

wltwlogo.jpg [wltwlogo.jpg]




September 18, 2017


Roger Millay
5401 Kirkwood Drive
Bethesda, MD 20816




Roger,
This letter is intended to confirm the treatment of your unvested stock options
and performance-based restricted stock unit (RSU) awards in connection with your
planned retirement on October 5, 2017.


With respect to your fiscal year 2015 unvested stock options granted on
September 11, 2015, the Compensation Committee has the authority in its
discretion to accelerate the vesting or exercisability of your options upon your
termination of service in accordance with Section 6.3 of the Towers Watson
Amended and Restated 2009 Long Term Incentive Plan (the “Legacy Towers Plan”).
The Compensation Committee has determined in its discretion to amend the vesting
and exercisability terms of your stock option award upon your termination of
service to provide for continued vesting in accordance with the original vesting
schedule of the options (consistent with Section 5(c) of your Non-Qualified
Stock Option Award Agreement). Once vested, the options will remain exercisable
in accordance with the terms thereof for the remainder of their seven-year term.


With respect to your 2016 Long-Term Incentive Plan performance-based RSUs
granted July 20, 2016, the Compensation Committee has determined in its
discretion to accelerate the vesting of your performance-based RSUs pursuant to
Section 3.2(d) of your Performance-Based Restricted Share Unit Agreement for
Operating Committee Members. The award will become payable following the
original vesting date of March 15, 2019, subject to the application of the final
performance measures with respect to the relevant performance period.


For reference, Section 6.3 of the Legacy Towers Plan states the following:


Vesting of Stock Options. The Committee shall, in its discretion, prescribe the
time or times at which, or the conditions upon which, a Stock Option or portion
thereof shall become vested and/or exercisable. The requirements for vesting and
exercisability of a Stock Option may be based on the continued Service of the
Participant with the Company or a Subsidiary for a specified time period (or
periods), on the attainment of a specified Performance Goal (or goals) or on
such other terms and conditions as approved by the Committee in its discretion.
The Committee may accelerate the vesting or exercisability of any Stock Option
upon termination of Service under certain circumstances, as set forth in the
Award Agreement or otherwise. If the vesting requirements of a Stock Option are
not satisfied, the Award shall be forfeited.


For reference, Section 3.2(d) of your Performance-Based Restricted Share Unit
Agreement for Operating Committee Members states the following:


(d) In the event of the Associate’s Termination of Service prior to the Vesting
Date for reasons other than a termination by the Employer for Cause, Good Reason
resignation, or Qualifying Retirement, or as otherwise set forth in this Section
3.2, the Committee may, in its sole discretion, accelerate the vesting of all or
a portion of the Earned Performance Shares. If no determination is made as of
the Termination Date, then the Earned Performance Shares shall, to the extent
not then vested, be immediately forfeited by the Associate.


You acknowledge that Willis Towers Watson (the “Company”) is engaged in a highly
competitive business and has a compelling business interest in preventing the
use or disclosure of the Company’s confidential information and trade secrets,
and that you, by virtue of your position, have had access to confidential
information and trade secrets of the Company. Accordingly, you understand and
agree that continued vesting of your unvested stock options and
performance-based RSUs as described in this letter shall immediately cease and
the stock options and performance-based RSUs shall be immediately forfeited and
cancelled in the event that prior to the date such awards become vested, you,
acting alone or with others, directly





--------------------------------------------------------------------------------





or indirectly, become connected with (either as an employee, employer,
consultant, contractor, advisor, or director, or as an owner, investor, partner
or stockholder (other than as a stockholder of less than two percent (2%) of the
issued and outstanding stock of a publicly held corporation)) obtain any
interest in, own, manage, operate, control, participate in, or otherwise engages
or participates in any activity, project, contract, or business in an area or
region in which the Company conducts business at the date the event occurs,
which is in competition with a business then conducted by the Company or a
subsidiary or affiliate. You understand and agree that these non-competition
obligations will be in addition to and supplement any other confidentiality and
non-solicitation provisions and/or agreements applicable to you.


Please indicate your acceptance of the terms set forth in this letter by signing
in the space provided below.


If you have any questions, please feel free to reach out to me.




Sincerely,


/s/ Anne Donovan Bodnar


Anne Donovan Bodnar


AGREED AND ACCEPTED:


/s/ Roger F. Millay    
Roger Millay




October 12, 2017            
Date











